Citation Nr: 0715178	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-02 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for right ankle 
disability, currently evaluated as 20 percent disabling. 
 
2.  Entitlement to an initial evaluation in excess of 10 
percent for right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from February to November 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, wherein the RO continued a 20 
disability evaluation assigned to the service-connected right 
ankle disability.  

This appeal also stems from a November 2004 rating action, 
wherein the RO granted service connection for residuals, 
right knee injury, to include well-corticated density, right 
patella and osteoarthtiric changes and assigned an initial 
evaluation of 10 percent, effective December 4, 2003.  


FINDINGS OF FACT

1.  The veteran's right ankle disability is receiving the 
maximum scheduler evaluation for marked limitation motion.

2.  The veteran's right ankle disability is not manifested by 
ankylosis, malunion of the os calcis or astragalus, or 
astragalectomy.

3.  The veteran's right knee disability is manifested by 
arthritis and no more than noncompensable limitation of 
flexion with complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
service-connected right ankle disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (2006).

2.  Throughout the duration of the appeal, the schedular 
criteria for the assignment of an initial rating in excess of 
10 percent for right knee disability have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).  Such notice must inform the 
claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Proper VCAA notice should also 
provide notice as to veteran status, assignment of a rating, 
and an effective date.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006).

This appeal arises from notice of disagreements with 
increased and initial ratings following the grant of service 
connection for right ankle and right knee disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, and further VCAA notice is generally not 
required with regard to disagreement with the initial 
evaluation.  Dunlap v. Nicholson, No. 03-0320 (U.S. Vet. App. 
Mar. 22, 2007); Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).

The RO provided VCAA notice in letters to the veteran, issued 
in February 2003 and February 2004.  The letters provided 
notice of the evidence necessary to substantiate the 
underlying claims for right ankle and right knee 
disabilities, respectively.  Both of the letters advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain, and told him to 
submit relevant evidence in his possession.  While the 
veteran has not been provided notice with respect to 
effective dates, there is no prejudiced in such omission, 
because the appeals are being denied and no effective date is 
being set.

Regarding VA's duty to assist the veteran with his and 
increased and initial evaluation claims on appeal, all 
pertinent and identified records have been obtained and he 
has been afforded contemporaneous VA examinations in March 
2003, and January and May 2004.  The May 2005 VA examination 
report contained clinical findings pertaining to the right 
ankle and right knee (see, October 2005 written argument, 
prepared by the veteran's representative). 

Because the veteran has received necessary VA examinations 
and there is no indication of outstanding evidence, VA has 
complied with its duty to assist the veteran under the VCAA.  
38 U.S.C.A. § 5103A...

II.  Relevant Laws and Regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2006).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for increase, the most recent evidence is given 
precedence over past examinations.  Bowling v. Principi, 15 
Vet. App. 1, 10 (2001); Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as the case with the 
service-connected right knee disability, separate evaluations 
may be assigned for separate periods of time based on the 
facts found.  In other words, the evaluations may be 
"staged." Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Orthopedic Considerations

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flare-ups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2005).

III.  Analysis 

1.  Right Ankle Disability

The veteran's right ankle disability has been assigned a 
maximum 20 percent evaluation for marked limitation of motion 
pursuant to 38 C.F.R. § 4.71, Diagnostic Code 5271 (2006).  

Normal range of motion for the ankle is 20 degrees for 
dorsiflexion and 45 degrees for plantar flexion.  38 C.F.R. § 
4.71, Plate II (2006).

As the schedular maximum for limitation of range of motion is 
already assigned for the veteran's right ankle disability 
under Diagnostic Code 5271, an evaluation in excess of 20 
percent may only be awarded if the evidence to warrants 
evaluation under a different diagnostic code, or if the 
veteran is entitled to a separate compensable evaluation for 
an aspect of left ankle disability not contemplated within DC 
5271. 

The Board finds that an increased rating for the service-
connected right ankle disability is not warranted under any 
other diagnostic code.  In reaching the foregoing 
determination, an evaluation in excess of the 20 percent 
evaluation currently assigned may be assigned for ankylosis 
of the ankle.  
See, 38 C.F.R. § 4.71a, Diagnostic Coded 5270.  Under that 
diagnostic code, ankylosis of the ankle in plantar flexion 
between 30 and 40 degrees, or ankylosis in dorsiflexion, 
between 0 and 10 degrees, warrants a 30 percent rating.  A 40 
percent rating is warranted for ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing Dorland's Illustrated Medical 
Dictionary 86 (28th Ed. 1994).  The clinical evidence of 
record shows that the veteran's right ankle is not ankylosed.  
Although plantar flexion of the right ankle was to 10 
degrees, when evaluated by VA in March 2003, dorsiflexion was 
to 20 degrees.  A January 2004 VA examiner described the 
veteran's right ankle range of motion as "full."  In any 
event, immobility or consolidation of the ankle has never 
been shown.  Thus, as the foregoing establishes that the 
right ankle was not ankylosed, an increased rating is not 
warranted under Diagnostic Code 5270.

In addition, other diagnostic codes are not applicable to the 
veteran's service- connected right ankle as there is no 
evidence of malunion of the os calcis or astragalus or that 
the veteran has undergone an astragalectomy to warrant higher 
ratings under Diagnostic Codes 5273 and 5274 (2006), 
respectively.  In this regard, while an August 2002 VA 
magnetic resonance imaging scan of the right ankle, revealed 
a 1.8 x 0 centimeter os trigonum in the posterior aspect of 
the talus, flexion, extensor and peroneal tendons were all 
reported to have been intact.  Thus, increased ratings are 
not warranted for the service-connected right ankle 
disability under the aforementioned diagnostic codes.  Id.  

There are no objective findings of impairment of the tibia 
and fibula with marked impairment of the ankle, as would be 
required for a higher evaluation under 38 C.F.R. § 4.71a, 
Diagnostic 5262 (2006); or of a severe foot disability to 
warrant a 30 percent rating pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  In this regard, a May 2005 VA report 
reflects that the right ankle was neurovascularly intact; 
sensation was intact to light touch.  Strength was noted to 
have been 5/5.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2006).  

As noted previously, under Diagnostic Code 5271, a 20 percent 
rating is the schedular maximum for limitation of motion of 
the ankle the maximum disability rating" for limitation of 
motion, consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (functional 
impairment due to pain must be equated to loss of motion) is 
not required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
see also VAOPGCPREC 36-97.  Thus, the veteran's complaints of 
right ankle pain do not warrant an evaluation in excess of 20 
percent.  Id. 

In conclusion, the Board is unable to find any evidence which 
would warrant an evaluation in excess of 20 percent for right 
ankle disability under any diagnostic code applicable to 
evaluation of any aspect of the veteran's right ankle 
disability.  The evidence is not in equipoise and the 
provisions of 38 C.F.R. § 5107(b) regarding reasonable doubt 
are not applicable to warrant a more favorable outcome. The 
appeal for an increased evaluation in excess of 20 percent 
for right ankle disability is denied.

2.  Right Knee Disability

The RO assigned the initial 10 percent evaluation, pursuant 
to Diagnostic Code 5010.   

In making its determination, the RO relied on service medical 
records reflecting that in July 1988, the veteran was seen 
for a right knee pain as a result of soft-tissue injury 
below, and lateral to, the patella.  The RO also noted that 
X-rays of the right knee, performed by VA in June 2003, 
revealed a well-corticated separate density at the lateral 
aspect of the patella with minimal osteoarthtiric changes.  

Under Diagnostic Code 5010, arthritis, due to trauma, 
established by X-ray findings, are to be rated as 
degenerative arthritis.  Degenerative or traumatic arthritis, 
established by X-ray findings, is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis) 
and Diagnostic Code 5010 (traumatic arthritis). 

The general rating schedules for limitation of flexion and 
extension of the knee are 
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, 
respectively.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate 
II.

Limitation of flexion of a leg (knee) will be rated at 10 
percent when limited to 45 degrees, 20 percent when limited 
to 30 degrees, and 30 percent when limited to 15 degrees. 38 
C.F.R. § 4.71a, Code 5260.

Limitation of extension of a leg (knee) will be rated at 10 
percent when limited to 10 degrees, 20 percent when limited 
to 15 degrees, 30 percent when limited to 20 degrees, 40 
percent when limited to 30 degrees, and 50 percent when 
limited to 45 degrees. 38 C.F.R. § 4.71a, Code 5261.

In the veteran's case, the  record does not document that 
flexion or extension of the right knee are limited to a 
degree that would warrant a rating in excess of the currently 
assigned 10 percent evaluation pursuant to Diagnostic Codes 
5260 or 5261, respectively.  In order to be eligible for a 20 
percent evaluation under the aforementioned diagnostic codes, 
the veteran's flexion and extension would need to be limited 
to 30 and 15 degrees, respectively.  Neither has been shown 
on any VA examination or outpatient treatment record since 
the veteran filed his initial claim for service connection 
for right knee disability in December 2003.  In this regard, 
VA examination reports, dated in January 2004 and May 2005, 
indicate that extension of the right knee was to zero degrees 
and flexion was limited to, at most, 110 degrees.

A higher evaluation is not warranted on the basis of the 
DeLuca factors as the veteran specifically stated, during a 
May 2005 VA examination, that his right knee hardly bothered 
him at all.  That examiner reported no functional factors.  
The January 2004 examiner reported only mild subjective 
discomfort at the extremes of motion.

VA's General Counsel has held that separate ratings can be 
provided for limitation of knee extension and flexion.  
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,900 (2004).  

The January 2004 report shows that the report of discomfort 
was subjective, without any objective limitation.  Under 
38 C.F.R. §§ 4.40, 4.45, 4.59, and Diagnostic Code 5003, the 
functional factors affecting motion must be objectively 
demonstrated.  The record shows that the veteran has always 
had a full range of extension with no objective evidence of 
functional limitation.

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97, Fed. 
Reg. 63,604 (1997).  VA examination reports, dated in January 
2004 and May 2005, reflect that there was no evidence of any 
instability of the right knee.  Indeed, the veteran 
specifically denied having any instability of the right knee 
at the May 2005 VA examination.  Thus, separate evaluations 
for instability and arthritis are not warranted.  Id. 

Because the veteran's right knee disability is not shown to 
include ankylosis, recurrent subluxation or lateral 
instability, dislocation of the semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint, symptomatic removal of semilunar cartilage, or 
impairment of the tibia and fibula, or genu recurvatum, 
consideration of increased evaluations under the Diagnostic 
Codes pertaining to these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 
5262, 5263.

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as addressed 
by the Court in Fenderson would be in order.  The Board finds 
that the 10 percent evaluation appropriately reflects the 
highest level of disability caused by residuals of the 
veteran's right knee disability from December 4, 2003.

The Board concludes that, for the reasons set forth above, 
the preponderance of the evidence is against the claim, the 
reasonable doubt doctrine does not apply, and the claim is 
denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21.

IV.  Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not been 
hospitalized for his right knee or ankle disability.

He did report that his hours of work were limited by knee 
pain.  The May 2005 examiner, however, concluded that this 
pain was most likely attributable to a non-service connected 
bipartite patella.  Marked interference with employment has 
not been attributed to the service connected knee or ankle 
disabilities.  Referral for consideration of an 
extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321.





							(CONTINUED ON NEXT PAGE)
ORDER

An increased evaluation for right ankle disability is denied. 

An initial evaluation in excess of 10 percent for right knee 
disability is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


